Title: From James Madison to Joseph Hamilton Daveiss, 18 September 1806
From: Madison, James
To: Daveiss, Joseph Hamilton



Sir,
Virginia, September 18th, 1806.

Your letter of the 14th ultimo has come duly to hand, and will receive the confidential attention which is due to the nature of its contents and motives which dictated them.  The president to whom it has been communicated charges me with the enclosed letter, in which the delay in answering your late letters is explained.  I remain, sir, very respectfully Your most ob’t servant

James Madison

